Citation Nr: 0034097	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  93-22 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a blood disorder, 
claimed as due to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to March 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for a blood disorder, claimed as due to exposure 
to ionizing radiation in service.

In August 1995, the Board remanded this case for additional 
evidentiary development, which was completed by the RO.  
Thereafter, the RO issued a Supplemental Statement of the 
Case (SSOC), in which it continued to deny the veteran's 
claim of entitlement to service connection for a blood 
disorder.  The claims folder was subsequently returned to the 
Board.

The record reflects that in September 1999, the Board once 
again remanded this case to the RO for additional evidentiary 
development.  The requested development was completed to the 
extent possible, and, in August 2000, the RO issued another 
SSOC in which it continued to deny the veteran's claim of 
entitlement to service connection for a blood disorder.  
Thereafter, the claims folder was returned to the Board.

The Board notes that in a Substantive Appeal (VA Form 9) 
submitted in April 1993, the veteran indicated that he wished 
to appear at a personal hearing before a member of the Board 
at the RO.  A hearing was subsequently scheduled, and the 
veteran was notified of the date and time of his hearing in a 
June 1993 letter from the RO.  In a letter dated June 15, 
1993, the veteran indicated that he would be unable to attend 
his hearing because he was planning to undergo surgery at 
that time.  He requested that his hearing be rescheduled.  In 
compliance with this request, the RO scheduled the veteran 
for another personal hearing before a member of the Board, 
and notified him of the date and time of this hearing in an 
August 1993 letter.  In September 1993, however, the veteran 
indicated that he would be unable to attend his hearing.  
Since that time, the veteran has submitted no further 
requests to be rescheduled for another personal hearing.

In a July 1997 rating decision, the RO denied claims of 
entitlement to service connection for prostate cancer, 
glaucoma, and a hearing defect, each claimed as due to 
exposure to ionizing radiation in service.  Because the 
veteran did not file a Notice of Disagreement within one year 
of notification of the rating decision, these matters are not 
presently before the Board on appeal.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.200, 20.201, 20.302 (2000).  

The Board notes, however, that in a statement submitted in 
August 2000, the veteran appears to be attempting to reopen 
his claim of entitlement to service connection for prostate 
cancer.  He also appears to be raising a claim of entitlement 
to service connection for cataracts.  These matters are 
accordingly referred to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board is 
without jurisdiction to consider issues not yet adjudicated 
by the RO].


FINDINGS OF FACT

1.  The veteran participated in the occupation of Nagasaki, 
Japan from November 30, 1945 to January 4, 1946, and was 
exposed to a maximum dose of ionizing radiation calculated as 
less than one rem.

2.  The weight of the medical evidence supports a finding 
that the veteran does not have a blood disorder.


CONCLUSIONS OF LAW

1.  Hematologic disorders are not recognized by VA as being 
presumptively related to exposure to ionizing radiation.  38 
C.F.R. § 3.309 (2000).

2.  A blood disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a blood disorder.  He essentially contends that this 
condition is the result of exposure to radiation he allegedly 
experienced while participating in the occupation of 
Nagasaki, Japan from November 1945 to January 1946.

In the interest of clarity, the Board will first review the 
law, VA regulations and other authority which may be relevant 
to this claim; describe the factual background of this case; 
and then proceed to analyze the issue and render a decision.

Relevant Law and Regulations

Service connection - in general

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (2000).  That a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000); see Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection - radiation exposure

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain types of cancer, 
including multiple myeloma, that are presumptively service 
connected specific to radiation-exposed veterans.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d) (2000).  Second, 
"radiogenic diseases" may be service connected pursuant to 38 
C.F.R. § 3.311 (2000).  Third, service connection may be 
granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as either a veteran who while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 
3.309(d)(3)(i), (ii).

The term "occupation of Hiroshima or Nagasaki, Japan, by 
United States forces" means official military duties within 
10 miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
occupation functions such as occupation of territory, control 
of the population, stabilization of the government, 
demilitarization of the Japanese military, rehabilitation of 
the infrastructure or deactivation and conversion of war 
plants or materials.  38 C.F.R. § 3.309(d)(3)(vi).

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation, and does not 
refer to any other types of radiation exposure.  Section 
3.311(a) calls for the development of a dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.  Section 38 C.F.R. § 3.311(a)(2) requires that 
dose data will be requested from the Department of Defense in 
all claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: thyroid 
cancer, breast cancer, lung cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv) (2000).  Section 
3.311(b)(5) requires that bone cancer become manifest within 
30 years after exposure, and that prostate cancer become 
manifest 5 years or more after exposure.  38 C.F.R. § 
3.311(b)(5).

Section 3.311(b)(1) requires that claims involving exposure 
to ionizing radiation will be referred to the VA 
Undersecretary for Benefits if it is determined that: (1) a 
veteran was exposed to ionizing radiation; (2) the veteran 
subsequently developed a radiogenic disease; and (3) such 
disease became manifest within the period specified in 38 
C.F.R. § 3.311(b)(5)(2 ).

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability the claim must nevertheless 
be reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  Thus, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether his 
disability is otherwise the result of active service.  In 
other words, the fact that the veteran may not meet the 
requirements of a presumptive regulation would not in and of 
itself preclude him from establishing service connection as 
he may, in the alternative, establish service connection by 
way of proof of actual direct causation.

Duty to assist

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  Such 
assistance includes making reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  The Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A]. 

Factual Background

The veteran's service personnel records have been obtained 
and associated with the claims folder.  These records reflect 
that the veteran served with the 2nd Engineer Battalion, 2nd 
Marine Division from November 30, 1945 to February 23, 1946.  
These records also reflect that he participated in the 
occupation of Sasebo, Kyushu in Japan from September 23, 1945 
to February 26, 1946.  

The veteran's service medical records have also been obtained 
and associated with the claims folder.  These records are 
negative for any complaints or treatment regarding 
hematologic problems or radiation exposure in service.

There are no pertinent medical treatment records for 
approximately 46 years after the veteran left service.

In April 1992, the veteran submitted a signed statement in 
which he asserted that he was seeking service connection for 
various disabilities, which were incurred as a result of 
exposure to ionizing radiation during service.  In May 1992, 
the RO issued a letter to the veteran requesting that he 
identify what disabilities he was claiming were the result of 
exposure to radiation during service.  The RO also requested 
that he submit the dates and places where he received 
treatment for his claimed disabilities both during and after 
service.  

In a statement submitted in May 1992, the veteran asserted 
that he had experienced poor blood coagulation since service.  
He indicated that he had participated in the occupation of 
Nagasaki, Japan, and that he had operated heavy equipment 
there for the purpose of clearing out bombed areas.  He 
reported that he had worked on a daily basis within 
radiation-exposed areas throughout Nagasaki.

In July 1992, the RO issued another letter to the veteran 
requesting that he furnish medical evidence to substantiate 
his claim that he had a blood disorder due to exposure to 
radiation in service.  Later that month, the veteran 
submitted a statement in which he indicated that he had 
discussed the RO's letter with Dr. B., his family doctor.  
The veteran indicated that Dr. B. had been treating him for 
"internal problems" since 1988.  Dr. B. reportedly informed 
the veteran that he did not feel it would accomplish anything 
for him to take blood tests because he felt VA should be 
conducting these tests and providing the veteran with a 
complete examination.  In his statement, the veteran noted 
that he had experienced various "blood problems," including 
internal bleeding.  The veteran also noted that he had a 
blood coagulation problem, which required shots of vitamin K 
whenever he received dentist work.  He further noted that he 
had experienced a major hemorrhage, and that he had stool 
tests done every three weeks.  The veteran reported that he 
had been treated for internal bleeding at several hospitals, 
including a facility at New York University (NYU) in 1987 and 
at Tarrytown New York Hospital.

In the August 1992 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
blood disorder, claimed as due to radiation exposure.  In 
reaching this conclusion, the RO noted that there was no 
medical evidence of record showing that the veteran was 
suffering from a radiogenic disease.  In a notification 
letter dated August 24, 1992, the RO advised the veteran that 
his claim had been denied because a blood disorder due to 
radiation exposure was not shown by the evidence of record.  
The RO further advised the veteran that no further action 
would be taken unless he submitted evidence showing that the 
claimed condition was incurred in or aggravated by service.

The veteran subsequently submitted a timely Notice of 
Disagreement in which he reiterated his contention that he 
had incurred a blood disorder, which had been caused by 
radiation exposure.  He also contended that the private 
medical records he had submitted must not have been 
considered. 

In a Statement of the Case (SOC) issued in February 1993, the 
RO continued to deny the veteran's claim of entitlement to 
service connection for a blood disorder.  In the close of the 
decision, the RO advised the veteran that he had failed to 
submit any medical evidence showing that he was suffering 
from any type of blood disorder.

As noted above, the Board remanded the veteran's case in 
August 1995 for additional evidentiary development.  In its 
remand, the Board notes the recent decision of the United 
States Court of Appeals for the Federal Circuit in Combee, 34 
F.3d at 1043-1044.  In light of this holding, the Board found 
that the veteran should be provided with another opportunity 
to submit or identify medical or other competent evidence 
showing that a causal relationship existed between his 
claimed blood disorder and exposure to radiation in service.  
The Board also instructed the RO to obtain the veteran's 
service personnel records.

In September 1995, in accordance with the Board's remand 
instructions, the RO issued a letter to the veteran 
requesting that he identify any medical or other competent 
evidence showing that a causal relationship existed between 
his claimed blood disorder and exposure to radiation in 
service.  In December 1995, the RO also obtained a copy of 
the veteran's service personnel records, which, as noted 
above, were associated with the claims folder.

In April 1996, the veteran underwent a VA hematologic 
examination.  The veteran reported that he wanted an 
"ionizing radiation examination" to find out what the 
radiation he had been exposed to had done to him.  In 
reporting his medical history, he indicated that he had 
experienced upper gastrointestinal bleeding, the etiology of 
which was unknown despite an upper endoscopy, but that he had 
experienced no further symptoms since that time.  He also 
reported that he was currently undergoing radiation therapy 
for prostate cancer, and that he had experienced prolonged 
bleeding when urinating and from his rectum after he had a 
prostate biopsy.  The VA examiner noted that an 
electrocardiogram, complete blood count, and other tests were 
going to be conducted.  Although the laboratory findings of 
these tests were associated with the claims folder, there is 
no indication that the VA examiner reviewed these findings, 
and no findings or conclusions in regard to these tests were 
noted in the report of the examination.

Thereafter, the veteran submitted copies of private treatment 
records, which show that he had been receiving treatment for 
a variety of disabilities, including prostate cancer, 
bilateral cataracts, glaucoma, and hearing problems.

In May 1996, the RO issued a SSOC in which it continued to 
deny the veteran's claim on the basis that there was no 
evidence whatsoever of any blood disorder.  The RO noted that 
blood tests conducted in April 1996 had been completely 
normal.  Thereafter, the veteran submitted another statement 
in which he asserted that the fact that he also suffers from 
prostate cancer, glaucoma, and hearing problems served to 
substantiate his claim for a blood disorder.

In January 1997, the veteran submitted additional private 
medical records reflecting treatment for a variety of 
disabilities.  The veteran appears to have marked various 
notations within these reports, including a December 1996 
medical record showing that he had been diagnosed on biopsy 
with focally active, chronic antral gastritis, and that a 
Steiner stain was positive for helicobacter organisms.

In June 1997, the Defense Special Weapons Agency notified the 
RO that historical records confirmed that the veteran was a 
member of the occupational forces in Japan following World 
War II.  The agency indicated that when the veteran was 
assigned to the 2nd Engineer Battalion, 2nd Marine Division, 
he had been present in the VA-defined Nagasaki area from 
November 30, 1945 to January 4, 1996.  It was further 
indicated that a scientific dose reconstruction, entitled 
Radiation Dose Reconstruction U.S. Occupation Forces in 
Hiroshima and Nagasaki, Japan 1945-1946 (DNA 5512F), had 
determined that the maximum possible dose that might have 
been received by any individual that might have been present 
at either Hiroshima or Nagasaki for the full duration of the 
occupation from external radiation, inhalation, and ingestion 
was less than one rem.

In a SSOC issued in July 1997, the RO continued to deny the 
veteran's claim.  The RO noted that the veteran's treatment 
records did not provide a diagnosis of any blood condition 
related to his exposure to less than one rem of ionizing 
radiation in service.

In a Written Brief Presentation dated in June 1999, the 
veteran's accredited representative asserted that the RO had 
failed to acknowledge the July 1992 statement in which the 
veteran had reported the name of his regular physician, 
Dr. B., who had treated him for "internal problems".  

Thereafter, in September 1999, the Board again remanded the 
veteran's case for additional evidentiary development.  The 
Board instructed the RO to request appropriate releases in 
order to obtain treatment records from the various physicians 
and health care facilities identified in the veteran's July 
1992 statement, including Dr. B., NYU, and Tarrytown New York 
Hospital.  The RO was also instructed to provide the veteran 
with an additional VA hematologic disorders examination in 
order to determine the nature of any existing blood 
disorders.

In November 1999, in compliance with the Board's remand 
instructions, the RO issued a letter to the veteran 
requesting that he furnish the evidence enumerated in the 
Board's September 1999 remand.  The RO also provided the 
veteran with release forms in order to assist the veteran in 
obtaining these records.  In a response letter dated in 
February 2000, the veteran identified a number of physicians 
and health care facilities that treated him for several 
disabilities other than his claimed blood disorder.  No 
release forms were completed in regard to Dr. B., NYU, and 
Tarrytown New York Hospital.  The veteran also submitted the 
results of laboratory tests performed by Dr. D. in March 2000 
following an oncology consultation.  

In March 2000, the veteran underwent another VA hematologic 
disorders examination.  The VA examiner and the veteran 
reportedly discussed his medical history and a series of 
tests he had recently undergone, which included a normal 
chemistry and liver profile.  The VA examiner also reviewed 
the veteran's claims folder, including the report of the 
complete blood count conducted in 1996, which the VA examiner 
found to be normal.  Following examination, the VA examiner 
noted diagnoses of carcinoma of the prostate status post 
radiation therapy and radiation proctitis.  The VA examiner 
also concluded that there was no hematologic disorder.

In a SSOC issued in August 2000, the RO continued to deny the 
veteran's claim.  In reaching this conclusion, the RO noted 
that current VA examination did not show that the veteran had 
any blood disorder.  The RO also noted that medical records 
from the physicians recently reported by the veteran were not 
being requested because these physicians had not treated the 
veteran for his claimed blood disorder.  The claims folder 
was subsequently returned to the Board.

In a Written Brief Presentation submitted in October 2000, 
the veteran's accredited representative noted that he had 
reviewed the veteran's claims folder and that it appeared 
that the requisite VA examination had been performed in March 
2000.  The representative noted that he had nothing further 
to present with respect to the issue on appeal.

Analysis

Preliminary matters - duty to assist; standard of proof

As noted above, VA has a duty to make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim for benefits.  See the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C. § 5103A).  The 
record reflects the Board remanded this case to the RO for 
additional evidentiary development in both August 1995 and 
September 1999.  The Board believes that the requested 
development was completed to the extent possible, and that 
there is now ample medical and other evidence of record to 
adjudicate this claim, including the report of a VA 
hematologic disorders examination conducted in March 2000.  
The record reflects that veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his claim, and that the RO specifically notified the veteran 
on numerous occasions of the evidence that was necessary to 
substantiate his claim for benefits.

The Board is of course cognizant that the complete records of 
Dr. B. have not been obtained and associated with the claims 
folder, as the RO was instructed to ensure in the September 
1999 remand.  Similarly, the veteran's medical records from 
NYU and the Tarrytown New York Hospital have also not been 
obtained and associated with the claims folder.  However, the 
Board notes that in a letter to the veteran dated November 
30, 1999, the RO did specifically request that he furnish the 
evidence specified in the Board's September 1999 remand.  In 
addition, the RO also provided the veteran with a VA Form 21-
4142 (Authorization and Consent to Release Information to the 
Department of Veterans Affairs) in order to assist him in 
obtaining these records.  Although the veteran responded to 
this letter, he failed to submit the requested information.  
Rather, it appears that the veteran merely identified several 
physicians who treated him for disabilities other than his 
claimed blood disorder.  For example, he identified several 
physicians who treated him for cancer and digestive problems, 
but not for his claimed blood disorder.  Furthermore, 
although the veteran provided a release to obtain medical 
records from these physicians, he did not provide a release 
to obtain records from Dr. B., NYU, or Tarrytown New York 
Hospital.

The Board wishes to point out that, although VA is required 
by statute and by case law to assist veterans in developing 
their claims, "The duty to assist is not always a one-way 
street." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Although veteran is obligated to furnish information which is 
necessary to develop his claim, he has failed to do so in 
this case.  Specifically, he has failed to provide the 
appropriate release forms for the medical records specified 
by the Board in its September 1999 remand.  In light of the 
veteran's failure to submit the requested information, the 
Board finds that the terms of its prior remand have been 
complied with to the extent possible by the RO.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Board also finds 
that further development of the medical evidence in this case 
is not warranted, as the additional physicians that have been 
identified by the veteran have reportedly treated him only 
for disabilities other than his claimed blood disorder.  See 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103A).  In short, the Board finds that all 
relevant medical records have been obtained to the extent 
possible, and that no further development is required in 
order to comply with VA's statutory duty to assist him in 
substantiating his claim.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(2000).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In accordance with the Court's holding in Combee, the Board 
will first address the potential application of presumptive 
service connection for radiation-exposed veterans pursuant to 
38 C.F.R. § 3.309(d).  The Board will then address the 
relevance of the "radiogenic diseases" provisions of 38 
C.F.R. § 3.311.  Lastly, the Board will discuss whether 
service connection has been established by way of proof of 
actual direct causation under 38 C.F.R. § 3.303(d).  See 
Combee, 34 F.3d at 1043-1044.

Presumptive service connection - radiation exposure

The record reflects that the veteran participated in the 
occupation of Nagasaki, Japan from November 30, 1945 to 
January 4, 1946.  Thus, the Board finds that the veteran is 
considered a "radiation exposed veteran" as defined by the 
provisions of 38 C.F.R. § 3.309(d)(3).

However, status as a radiation-exposed veteran is not 
sufficient, by itself, to warrant presumptive service 
connection under the provisions of 38 C.F.R. § 3.309.  
Rather, in order to warrant such a presumption, the veteran 
must be diagnosed with one of the presumptive diseases 
specifically listed under 38 C.F.R. § 3.309(d)(2).  Although 
the veteran is seeking service connection for a blood 
disorder, the Board notes that there is no competent medical 
evidence of record of any diagnoses related to this claimed 
condition.  As will be discussed in detail below, the veteran 
was provided with a VA examination in March 2000, which 
resulted in a finding that no hematologic disorder was 
present.  

Nevertheless, even assuming that such a disorder is present, 
the Board notes that hematologic disorders are not specified 
as one of the disabilities presumed to be related to exposure 
to radiation pursuant to 38 C.F.R. §§ 3.307 and 3.309.  
Accordingly, even if it was assumed that the veteran has been 
diagnosed with his claimed blood disorder, service connection 
for this claimed disease cannot be granted on a presumptive 
basis.  Thus, the Board can find no basis for applying the 
presumptive provisions of 38 C.F.R. § 3.309.

The Board notes in passing that leukemia is listed as one of 
the presumptive conditions set forth in 38 C.F.R. § 3.309(d) 
as being related to radiation exposure.  To the extent that 
leukemia may constitute a hematologic disorder, however, the 
Board notes that there is no competent medical evidence of 
record demonstrating that the veteran has ever been diagnosed 
with leukemia.  Moreover, the veteran has never contended 
that he has received any such diagnosis.  Thus, the 
presumptive provisions of 38 C.F.R. § 3.309(d) do not apply 
on that basis.

In short, the disorders granted presumptive service 
connection under 38 C.F.R. § 3.309(d) for radiation exposure 
are specified with precision, and the disorder for which 
service connection is sought must be specified at 38 C.F.R. § 
3.309(d) in order to enjoy the presumption of service 
incurrence thereunder.  Because the veteran's claimed blood 
disorder is not included among the diseases specified at 38 
C.F.R. § 3.309(d), the Board finds that the veteran's claim 
as evaluated under the regulations governing presumptive 
service connection based on radiation exposure must be 
denied.

Radiogenic diseases under 38 C.F.R. § 3.311

As noted above, the provisions of 38 C.F.R. § 3.311 provide 
for development of claims based on a contention of radiation 
exposure during active service and post-service development 
of a radiogenic disease.  The provisions do not give rise to 
a presumption of service connection, but rather establish a 
procedure for handling claims brought by radiation exposed 
veterans or their survivors.  See Ramey, 120 F.3d at 1244.  
Specifically, section 3.311(a) states that in all claims in 
which it is established that a radiogenic disease first 
became manifest after service, and it is contended that the 
disease resulted from radiation exposure, a dose assessment 
will be made.  Section 3.311(b)(1) further states that if it 
is ultimately determined that the veteran was exposed to 
ionizing radiation, that the veteran subsequently developed a 
radiogenic disease and that such disease became manifest 
within the period specified in 38 C.F.R. § 3.311(b)(5)(2 ), 
the claim will be referred to the VA Undersecretary for 
Benefits.

In this case, the veteran is seeking service connection for a 
blood disorder.  However, such disorders are not among the 
radiogenic diseases specified in 38 C.F.R. § 3.311(b)(2).  
Moreover, the veteran has neither cited nor submitted any 
competent scientific or medical evidence supporting his 
contention that his claimed blood disorder is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4).  Although the veteran has 
asserted that his claimed blood disorder is a radiogenic 
disease, as a layperson, he is not considered competent to 
offer an opinion regarding medical matters, such as whether 
or not his disability is radiogenic in nature.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992). 

The Board again notes that leukemia is listed as one of the 
radiogenic diseases set forth in 38 C.F.R. § 3.311.  However, 
as discussed above, there is no competent medical evidence of 
record demonstrating that the veteran has ever been diagnosed 
with leukemia.  Thus, the Board finds that the provisions of 
38 C.F.R. § 3.311 are not applicable on that basis.

Because the veteran's claimed blood disorder is not one of 
the radiogenic diseases listed in 3.311(b)(2), and because 
there is no scientific or medical evidence of record 
demonstrating that the veteran's claimed blood disorder 
constitutes a radiogenic disease, the Board finds that the 
provisions of 38 C.F.R. §  3.311 are not applicable to the 
veteran's claim.

Direct service connection

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
regulations governing presumptive service connection for 
radiation exposure do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee, 34 F.3d at 1043-1044.  Accordingly, the 
Board will proceed to evaluate the veteran's claim under the 
regulations governing direct service connection.

At the outset, the Board notes that for the purposes of this 
opinion, it does not challenge the veteran's contention that 
he was exposed to ionizing radiation during service.  As 
noted above, the record reflects that the veteran 
participated in the occupation of Nagasaki, Japan from 
November 30, 1945 to January 4, 1946.  Based on this service, 
the Defense Special Weapons Agency concluded that the maximum 
possible dose that might have been received by the veteran 
from external radiation, inhalation, and ingestion was less 
than one rem.  Although the agency acknowledged that the 
veteran's level of radiation may in fact have been much less, 
the Board notes that there is no other evidence of record 
regarding the veteran's level of radiation exposure in 
service.  Thus, for the purposes of this decision, the Board 
will concede that the veteran was exposed to at least some 
degree of ionizing radiation in service.

Having reviewed the record, however, the Board finds that the 
preponderance of the competent and probative evidence shows 
that the veteran does not have a current blood disorder.  In 
this regard, the Board found the most probative evidence of 
record to be the report of the veteran's March 2000 VA 
examination.  During this examination, the VA examiner 
conducted a thorough physical examination and reviewed the 
claims folder, including the veteran's various contentions 
and his reports of symptoms.  Having considered this 
evidence, however, the VA examiner specifically concluded 
that the veteran did not have a current hematologic disorder.

The Board notes that the only evidence of record in support 
of the veteran's claim is his own assertion that he has a 
current blood disorder.  Specifically, the veteran has 
asserted that he has experienced a variety of symptoms, 
including difficulties with blood coagulation, which he 
believes represent a current blood disorder.  However, 
although the veteran is considered competent to report his 
symptoms, the record does not show that the veteran possess 
the requisite knowledge, skill, experience, training, or 
education to render him competent to testify as to medical 
matters, such as medical diagnoses.  Espiritu, 2 Vet. App. at 
494.  Thus, the veteran's statements do not constitute 
competent medical evidence of a current disability.

Furthermore, as noted above, the veteran's reports of 
symptoms were specifically considered by the March 2000 VA 
examiner.  Similarly, the VA examiner also reviewed the 
veteran's medical history, including the results of a 
complete blood count in 1996, and other laboratory tests 
performed more recently.  Nevertheless, the VA examiner 
concluded that there was no evidence showing that the veteran 
had a current hematologic disorder.  Because there is no 
contrary medical opinion of record, the Board finds the March 
2000 VA examiner's opinion to be the most probative evidence 
of record regarding the issue of whether the veteran has a 
current blood disorder.

In summary, the Board finds that the weight of the medical 
evidence does not support a finding that the veteran has a 
blood disorder.  The Court has held that in the absence of a 
current disability, a claim must be denied.  See Rabideau, 
2 Vet. App. at 143.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a blood disorder, 
claimed as due to exposure to ionizing radiation in service.  
The claim is accordingly denied.


ORDER

Entitlement to service connection for a blood disorder is 
denied.




		
	HOLLY E. MOEHLMANN
	Veterans Law Judge
	Board of Veterans' Appeals

 

